NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1 
 

                    United States Court of Appeals
                                      For the Seventh Circuit 
                                       Chicago, Illinois 60604 
                                                    
                                    Submitted September 7, 2016* 
                                     Decided September 15, 2016 
                                                    
                                               Before 
 
                                      DIANE P. WOOD, Chief Judge 
                       
                                      RICHARD A. POSNER, Circuit Judge 
                       
                                      FRANK H. EASTERBROOK, Circuit Judge 

No. 16‐1382 
 
DONYALL WHITE,                                     Appeal from the United States District 
            Plaintiff‐Appellant,                   Court for the Southern District of Indiana, 
                                                   Indianapolis Division. 
            v.                                      
                                                   No. 1:15‐cv‐01347‐TWP‐DKL 
VICKI POORE,                                        
            Defendant‐Appellee.                    Tanya Walton Pratt, 
                                                   Judge. 
                                                    
                                         O R D E R 
                                                
      Donyall White, a prisoner in Indiana, challenges the dismissal of his lawsuit 
under 42 U.S.C. § 1983 claiming that Vicki Poore was deliberately indifferent to the 
constant pain in White’s feet, ankles, legs, hips, back, and neck. White argues that the 


                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 

 
No. 16‐1382                                                                            Page 2 
 
district court erred in dismissing his lawsuit solely on the basis of claim preclusion. 
We agree with White and remand for further proceedings. 
         
        The district court dismissed this action on the pleadings, see FED. R. CIV. P. 12(c), 
and thus for purposes of this appeal we accept as true the facts alleged in White’s 
complaint. See St. John v. Cach, LLC, 822 F.3d 388, 389 (7th Cir. 2016). White has suffered 
from degenerative arthritis and joint pain for many years. His pain increased 
significantly in September 2013 after he fell almost six feet from a top bunk. 
Three months later he sued Poore, three other healthcare workers, and a prison 
superintendent under § 1983, alleging that they had rebuffed his requests for medical 
treatment and reassignment to a bottom bunk. See White‐Bey v. Cockrell, 
No. 1:13‐cv‐1932‐LJM‐DML, 2015 WL 1865900 (S.D. Ind. Apr. 22, 2015). Poore, a 
registered nurse, is employed as the prison’s healthcare administrator by 
Corizon Health, which contracts with the Indiana Department of Correction. 
At screening in that earlier lawsuit, the district court had dismissed White’s claim 
against Poore with prejudice, reasoning that White had not alleged that she was 
personally involved in any constitutional violations. The court permitted White to 
proceed against two other defendants but then in April 2015 dismissed the claims 
against them without prejudice for lack of administrative exhaustion. See 42 U.S.C. 
§ 1997e(a). White did not appeal from the final judgment in that case. 
         
        White brought this action in state court in July 2015. He alleged that ever since 
his fall Poore has continued ignoring his requests for medical treatment. On one 
occasion in September 2014, White explained, he received a steroid injection in his 
lower back to relieve pain, but that single injection has not provided him any lasting 
relief. Poore removed the case to federal court and moved for judgment on the 
pleadings. She contended only that, because in his earlier lawsuit White had accused 
her of denying him medical care and a bottom bunk, he is precluded from pursuing this 
second lawsuit.   
         
        White responded by moving for summary judgment. He submitted numerous 
grievances dated from October 2013 (shortly after his fall) though June 2015 (shortly 
before he filed this lawsuit) documenting his repeated requests for medication and 
orthopedic shoes to alleviate joint pain and numbness. He also submitted Poore’s 
written responses to his grievances. In one, dated September 24, 2014, Poore wrote that, 
because the recent injection had provided White with only two days of pain relief, 
he “would not be considered as a candidate for another one for some time.” Instead, 
 
No. 16‐1382                                                                           Page 3 
 
Poore advised White, who is indigent, to “keep something on hand from commissary” 
for his pain and to lose weight. 
         
        The district court granted Poore’s motion for judgment on the pleadings and 
denied White’s motion for summary judgment. The court took judicial notice of the 
earlier suit against Poore and reasoned that “a single core of operative facts formed the 
basis of” that action and the present one. In both lawsuits, the court observed, White 
alleged that 
         
        (1) he fell from a top bunk and suffered various injuries; (2) he did not 
        receive adequate medical care following the fall; (3) he wrote grievances to 
        Poore requesting medical treatment; (4) Poore failed to ensure that he 
        received medical treatment for his injuries; and (5) Poore did not ensure 
        that he received a bottom bunk. 
         
White is precluded from relitigating those allegations, the court asserted, and thus the 
previous judgment in Poore’s favor is preclusive.   
 
        On appeal White insists that this action is not barred by the doctrine of claim 
preclusion. That doctrine prevents relitigation of claims that were—or could have 
been—decided in an earlier proceeding, and it applies when (1) the first suit resulted in 
a final decision on the merits, (2) both suits arise from the same transaction, and (3) the 
parties are the same. See Whole Womanʹs Health v. Hellerstedt, 136 S. Ct. 2292, 2305 (2016); 
Cannon v. Burge, 752 F.3d 1079, 1101 (7th Cir. 2014); Matrix IV, Inc. v. Am. Natʹl Bank & 
Trust Co., 649 F.3d 539, 547 (7th Cir. 2011). We review de novo a dismissal on the 
ground of claim preclusion. See Rose v. Bd. of Election Comm’rs for City of Chicago, 
815 F.3d 372, 374 (7th Cir. 2016); Harmon v. Gordon, 712 F.3d 1044, 1054 (7th Cir. 2013). 
 
        White argues that the district court should not have given preclusive effect to his 
earlier lawsuit because, he says, that suit was dismissed without prejudice. That’s not 
correct as to Poore; the claims against other defendants were dismissed without 
prejudice for lack of exhaustion, but White’s claim against Poore was dismissed with 
prejudice. A dismissal for failure to state a claim is a dismissal on the merits. 
See Kamelgard v. Macura, 585 F.3d 334, 339 (7th Cir. 2009). 
 
        White finds traction, however, with his argument that the lawsuits do not 
involve the same claim because, he contends, most of Poore’s disregard for his medical 
 
No. 16‐1382                                                                            Page 4 
 
condition occurred after he filed the first lawsuit. We agree because claim preclusion 
does not apply to claims that arise after a prior lawsuit was filed. See Hellerstedt, 
136 S. Ct. at 2305. White alleged during the prior lawsuit that Poore had denied him 
medical care between September 2013 (when he fell) and December 2013 (when he filed 
that suit); now he alleges that Poore continued to deny him medical care for more than 
a year after he filed his first lawsuit, even advising him to buy his own pain medication 
from the commissary. These new allegations were not, and could not have been, part of 
the earlier lawsuit, which dealt only with events that occurred within the first three 
months after his fall. See Heard, 809 F.3d at 979 (“[E]very day that the defendants 
improperly refused to treat [plaintiff’s] condition potentially constituted a new act of 
deliberate indifference.”); Greeno v. Daley, 414 F.3d 645, 654–55 (7th Cir. 2005) 
(concluding that jury could find that health‐services director was deliberately 
indifferent to inmate’s need for medical care because director knew that inmate’s 
doctors were prescribing medication that inmate said was not relieving his symptoms). 
 
       We express no opinion about the merits of White’s new suit. But it was not 
precluded by the prior suit, and thus we VACATE the district court’s judgment and 
REMAND for further proceedings.